DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to PGPUB US 20200011616 for paragraph numbers.

Response to Amendments
The amendment filed on March 3, 2021 has been entered. Claims 1-2 and 4-10 remain pending in the application. Applicant’s amendment to the Specification and Claims have overcome and all objections and rejections not mentioned below in the December 09, 2020 Non-Final Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, at least in Specification ¶ 4: “Some embodiments of the present disclosure provides a micro-channel heat exchanger, which includes a flat tube, wherein a width of the flat tube is A, a thickness of the flat tube is T, the flat tube includes a bent section and two straight sections, end portions of the two straight sections are communicated with two ends of the bent section respectively, the bent section has an outer bent surface and an inner bent surface in a thickness direction of the bent section, and the two straight sections are symmetrically arranged relative to a symmetry plane; 1, wherein H1≤[(A/B)+1]×T”  must be shown or the feature(s) canceled from the claim(s).  As drawn “a length direction of a projection of each of the straight sections on the symmetry plane is a height direction, and a distance between a highest point of the outer bent surface and a lowest point of the inner bent surface along the height direction on the symmetry plane is H1+H3.” As such, it is unclear, whether Applicant means the distance between the highest point of the upper bent location and the highest point of the lower bent section to be H1, or as written above.

No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Specification
The abstract of the disclosure is objected to because the Abstract Amendment was mentioned in Applicant’s response but not submitted. Further, the disclosure is objected to because of the following informalities, including those in the December 09, 2020 Non-Final Office Action:

An embodiment of the disclosure provides a micro-channel heat exchanger, which includes a flat tube, wherein a width of the flat tube is A, a thickness of the flat tube is T; a plurality of flat tubes are provided, the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections of two adjacent flat tubes in the plurality of flat tubes 10 is B, and the first direction is parallel to a symmetry plane; and a length direction of a projection of each of the straight sections on the symmetry plane is a height direction, and a distance between a highest point of the inner bent surface along the height direction on the symmetry plane is H1, wherein H1≤[(A/B)+1]×T.

The disclosure is objected to because of the following informalities: 

Paragraph 004 should read: Some embodiments of the present disclosure provides a micro-channel heat exchanger, which includes a flat tube, wherein a width of the flat tube is A, a thickness of the flat tube is T, the flat tube includes a bent section and two straight sections, end portions of the two straight sections are communicated with two ends of the bent section respectively, the bent section has an outer bent surface and an inner bent surface in a thickness direction of the bent section, and the two straight sections are symmetrically arranged relative to a symmetry plane; wherein a plurality of flat tubes are provided, the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections of two adjacent flat tubes in the plurality of flat tubes is B, and the first direction is parallel to the symmetry plane; and a length direction of a projection of each of the straight sections on the symmetry plane is a height direction, and a distance between a highest point of the outer bent surface and a highest point of the inner bent surface along the height direction on the symmetry plane is H1, wherein H1≤[(A/B)+1]×T.

Paragraph 025 should read: As shown in FIG. 1 to FIG. 6, an embodiment of the disclosure provides a micro-channel heat exchanger, which includes a flat 10, wherein a width of the flat tube 10 is A, a thickness of the flat tube 10 is T, the flat tube 10 includes a bent section 12 and two straight sections 11, end portions of the two straight sections 11 are communicated with two ends of the bent section 12 respectively, the bent section 12 has an outer bent surface 121 and an inner bent surface 122 along a thickness direction of the bent section 12, and the two straight sections 11 are symmetrically arranged relative to a symmetry plane; wherein a plurality of flat tubes 10 are provided, the plurality of flat tubes 10 are arranged in parallel along a first direction, a distance between straight sections 11 of two adjacent, flat tubes 10 in the plurality of flat tubes 10 is B, and the first direction D is parallel to the symmetry plane; and a length direction of a projection of each of the straight sections 11 on the symmetry plane is a height direction, and a distance between a highest point of the outer bent surface 121 and a highest point of the inner bent surface 122 along the height direction E on the symmetry plane C is H1, wherein H1≤[(A/B)+1]×T. 

Appropriate correction is required.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 2 and 4 are objected to because of the following informalities:



Claim 2 should read: The micro-channel heat exchanger as claimed in claim 1, wherein  a distance between the axis and a lowest point of the bent section along the height direction is H2, wherein A≤H2≤3A. 

Claim 4 should read: The micro-channel heat exchanger as claimed in claim 1, wherein . 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 1s12(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10
Claim 1 recites: A micro-channel heat exchanger, comprising: a plurality of flat tubes, wherein a width of each flat tube of the plurality of flat tubes is A, a thickness of each flat tube of the plurality of flat tubes is T, each of the plurality of flat tubes comprises a bent section and two straight sections, end portions of the two straight sections are communicated with two ends of the bent section respectively, the bent section has an outer bent surface and an inner bent surface along a thickness direction of the bent section, and the two straight sections are symmetrically arranged relative to a symmetry plane; the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections of two adjacent flat tubes in the plurality of flat tubes is B, and the first direction is parallel to the symmetry plane; and a length direction of a projection of each of the straight sections on the symmetry plane is a height direction, and a distance between a highest point of the outer bent surface and a lowest point of the inner bent surface along the height direction on the symmetry plane is H1, wherein H1≤[(A/B)+1]×T; wherein the bent section is formed by bending around an axis with a predetermined radius R1, and a distance between the lowest point of the inner bent surface and the axis in the height direction on the symmetry plane is H3, R1≤H3≤1.2R1. The italicized phrase “the lowest point of the inner bent surface” should be phrase “the highest point of the inner bent surface” because as written the distance from the highest point of the outer bent surface and the lowest point of the inner bent surface is H not H1, and the distance between the lowest point on the inner bent surface and the axis in the height direction would be zero and not H3.

    PNG
    media_image1.png
    748
    1238
    media_image1.png
    Greyscale

Thus, claim 1 should recite: A micro-channel heat exchanger, comprising: a plurality of flat tubes, wherein a width of each flat tube of the plurality of flat tubes is A, a thickness of each flat tube of the plurality of flat tubes is T, each of the plurality of flat tubes comprises a bent section and two straight sections, end portions of the two straight sections are communicated with two ends of the bent section respectively, the bent section has an outer bent surface and an inner bent surface along a thickness direction of the bent section, and the two straight sections are symmetrically arranged relative to a symmetry plane; the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections of two adjacent flat tubes in the plurality of flat tubes is B, and the first direction is parallel to the symmetry plane; and a length direction of a projection of each of the straight sections on the symmetry plane is a height direction, and a distance between a highest point of the outer bent surface and a highest point of the inner bent surface along the height direction on the symmetry plane is H1, wherein H1≤[(A/B)+1]×T; wherein the bent section is formed by bending around an axis with a predetermined radius R1, and a distance between the highest point of the inner bent surface and the axis in the height direction on the symmetry plane is H3, R1≤H3≤1.2R1. 

Claim 7 recites: The micro-channel heat exchanger as claimed in claim 5, wherein the bent section is formed by bending around an axis with a predetermined radius R1, both the first collector tube and the second collector tube extend in the first direction, a radius of an outer circumference of the first collector tube is R2, and a radius of an outer circumference of the second collector tube is R3, R3≤R2≤R1≤2R2+A.  There is insufficient antecedent basis for this limitation in the claim. To speed prosecution and avoid unnecessarily redrafting claim 7, the Office interprets and suggests amending to: The micro-channel heat exchanger as claimed in claim [[5]] 6, wherein wherein R3≤R2≤R1≤2R2+A.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANHUA GAO (US 20150168071, hereinafter GAO) in view of JIANLONG JIANG (US 20110247791, hereinafter JIANG).
Regarding claim 1, GAO (¶31 and FIGS. 1, 4, and 14) discloses A micro-channel heat exchanger, comprising: a plurality of flat tubes (3), wherein a width of each flat tube of the plurality of flat tubes is A (W), a thickness of each flat tube of the plurality of flat tubes is T (T), each of the plurality of flat tubes comprises a bent section (33) and two straight sections (31, 32), end portions of the two straight sections (31, 32) are communicated with two ends of the bent section (33) respectively, the bent section has an outer bent surface and an inner bent surface along a thickness direction of the bent section, and the two straight sections (31, 32) are symmetrically arranged relative to a symmetry plane; wherein the plurality of flat tubes are arranged in parallel along a first direction, a distance between straight sections (31, 32) of two adjacent flat tubes in the plurality of flat tubes is B (L), and the first direction is parallel to the symmetry plane; and a length direction of a projection of each of the straight sections (31, 32) on the symmetry plane is a height direction (¶ 35 and FIG.9, the distance between edges 3330), and a distance between a highest point of the outer bent surface and a highest point of the inner bent surface along the height direction on the symmetry plane is H1 (FIGS. 3, 5-9, and 13).
Regarding claim 1, GAO may not explicitly disclose: wherein H1≤[(A/B)+1]×T and wherein the bent section is formed by bending around an axis with a predetermined radius R1, and a distance between the highest point of the inner bent surface and the axis in the height direction on the symmetry plane is H3, R1≤H3≤1.2R1.
Regarding claim 1, JIANG (¶¶ 9, 39, and 44; FIGS. 1 and 3) teaches: a heat exchanger (FIGS. 1 and 3) having heat exchange tubes (3) each having a bent section (32) wherein each heat exchange distance has a distance (t) between a highest point of the outer bent surface (FIG. 3) and a highest point of the inner bent surface (FIG. 3) along the height direction on the symmetry plane (t, is equivalent to Instant Claim 1 H1), wherein H1≤[(A/B)+1]×T. JIANG (¶¶ 9 and 34; FIG. 3) teaches that the wall thickness of the entire heat exchange tube is t. Further, the flat tubes (3) nest within each other such that the width (Tw) of each flat tube (3) is greater than or equal to the distance between the straight sections (labelled as B in Instant Claim 1) of each flat tube (3) as otherwise the tubes would not be nested. Algebraically, w/B ≥ 1, Tw/B+1 ≥ 2, and (t)/(value ≥ 2) will always be ≤ t. For example: Tw =1, B=.25, t=0.1 then 0.1 ≤ [(1/0.25) + 1] x0.1 or 0.1 ≤ 0.5; or Tw =1, B=.25, t=0.5 then 0.5 ≤ [(1/0.25) + 1] x0.5 or 0.5 ≤ 2.5; thusly, JIANG inherently teaches the H1/(A/B+1) ≤ T limitation. JIANG further (¶ 40) teaches: each bent section (32) is formed by bending around an axis (α) with a predetermined radius R1 (R), and a distance between the highest point of the inner bent surface and the axis (α) in the height direction on the symmetry plane is H3, R1≤H3≤1.2R1. JIANG (¶¶ 40-41) teaches that at a smoothly curved bent section having a radius R and as such the radius is equal to a distance between highest point of the inner bent surface and the axis (α). As such 1.2R is inherently greater than the highest point of the inner bent surface and the axis (α).  Jiang structures the heat exchanger in this manner to maintain the bursting strength and corrosion resistance of each tube (¶ 7)
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GAO with the teachings of JIANG to modify heat exchanger dimensions bend radii and bent sections to improve the strength and the corrosion resistance of the tubes thereby increasing the useable life of the heat exchanger.

Regarding claim 2, GAO as modified teaches the elements of claim 1, JIANG additionally teaches: wherein a distance (FIG. 3) between the axis (FIG. 3; R and α) and a lowest point of the bent section along the height direction is H2 (a2), wherein A≤H2≤4A (¶ 42; Tw≤a2≤4Tw). 
Based on the teachings of JIANG that is known to have a distance between the axis and a lowest point of the bent section along the height direction fall within the range of A≤H2≤4A (which includes the range of A≤H2≤3A), it would be an obvious matter of design choice to one skilled in the art, before the effective filing date of the Instant claims, to make the twisted portion Tw≤a2≤3Tw because determining a twisted portion of the bent segment is mere design consideration based the aforementioned requirements of strength and efficiency. Such modifications involve routine skill in the art and it has been held that where general conditions of a claim are met, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 4, GAO as modified teaches the elements of claim 1, JIANG (FIGS. 1 and 3) additionally teaches: wherein a distance (a2 + t + r(90°)) between the highest point of the outer bent surface (t + r(90°)) and the lowest point of the bent section (a2) in the height direction is H, T+R1≤H≤[(A/B)+1]×T+1.2R1+2A. While not to scale JIANG (¶ 9; FIGS. 3-4) teaches t and r(90°) as Instant Claims T (or H1) and R1, so JIANG  t + r(90°) = Instant Application H1+H3 ≤ H = H1+H2+H3. As shown above for claim 1, JIANG teaches H1≤ [(A/B)+1]×T. JIANG  (FIG. 3) teaches [(A/B)+1]×T ≤ JIANG A. JIANG (FIG. 3) Tw is the Instant Claim A and that a2 is Instant Claim H2; Tw ≤ a2 ≤ 4Tw or the Instant Application A ≤ a2 ≤ 4A, and because JIANG (¶ 44; FIGS. 1 and 3) teaches A = A1 + 2a2, where JIANG A @ r(90°) is geometrically (FIG. 3) Instant Claims 2H. Thus, at the least JIANG inherently teaches T+R1≤H≤[(A/B)+1]×T+R1+2A. Further, because JINAG teaches the w: Tw ≤ a2 ≤ 4Tw, JIANG inherently teaches the limitation T+R1≤H≤[(A/B)+1]×T+1.2R1+2A.

Regarding claim 5, GAO as modified teaches the elements of claim 1, GAO (FIGS. 1-2; refs. 1-2) additionally teaches: wherein the flat tube (3) is of an integrated structure (FIGS. 1-2), and length directions of the two straight sections (31, 32) of the flat tube are parallel (¶¶ 30-32).

Regarding claim 6, GAO as modified teaches the elements of claim 1, GAO additionally teaches: a first collector tube (1), having end portions of one of the two straight sections (31, 32) on one side of the symmetry plane (FIG. 5) of the plurality of flat tubes (3) being communicated with the first collector tube (1); and a second collector tube (2), having end portions of the other of the two straight sections (31, 32) on the other side of the symmetry plane (FIG. 5) of the plurality of flat tubes (3) being with the second collector tube (2).

Regarding claim 8, GAO as modified teaches the elements of claim 1, GAO (FIGS. 1-2) additionally teaches: wherein a thickness direction (L) of each of the two straight sections (31, 32) of the flat tube (3) is parallel to the first direction (arrow I), and along the thickness direction (L) of the each of the two straight sections (31, 32), the bent section (FIG. 6; ref. 31 to 31) of the flat tube (3) is arranged in a manner of protruding towards one side of the each of the two straight sections (31, 32).

Regarding claim 9, GAO as modified teaches the elements of claim 1, GAO (¶¶ 30 and 39) additionally teaches: wherein every two adjacent bent sections (33) of the plurality of flat tubes (3) are arranged in an inserting manner (FIG. 1), and the inner bent surface of one bent section in the two adjacent bent sections (33) is partially abutted against the outer bent surface of the other bent section in the two adjacent bent sections (33).

Regarding claim 10, GAO as modified teaches the elements of claim 1, GAO (¶ 30 and FIGS. 1-2) additionally teaches: a fin (4), the fin (4) being arranged between the straight sections (31, 32) of the two adjacent flat tubes (3) in the plurality of flat tubes (3).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO in view of JIANG as applied to claim 6 above and  JING ZHOU (US 20170059252, hereinafter ZHOU), HIDEYUKI MORIMURA (US 20170211886, hereinafter MORIMURA), YOJI ONAKA (US 20170082332, hereinafter ONAKA), and/or MONTE KEVIN DROST (US 20180010824, hereinafter DROST).
Regarding claim 7, the combination of GAO and JIANG above may not explicitly teach: wherein R3≤R2≤R1≤2R2+A.  However, JIANG does appear to teach (Figures 2 and 3) the radius (R, equivalent to R1 of the instant invention) applied to the bend section of GAO is greater than the radius of either collector tubes (1 and 2), which appear to be identical.  GAO additionally teaches identically sized first and second 
Regarding claim 7, ZHOU (¶ 36) teaches that heat exchanger collector tubes (101 and 102) may have unequal or equal diameters depending on the application. ZHOU (¶ 37) teaches that collector tubes (101 and 102) may have unequal or equal wall thicknesses further confirming that collector tubes (headers 101 and 102) may have unequal or equal diameters depending on the application.
Regarding claim 7, MORIMURA (¶ 95) teaches that heat exchanger collector tubes (21) may have the same, different, or sets of different diameters depending on the application. Further, MORIMURA (¶ 96) teaches that by adjusting the throttling diameter (22), the hydraulic diameter in collector tubes (1 and 2) can be adjusted depending on the application. 
Regarding claim 7, ONAKA (¶ 44) teaches that heat exchanger collector tubes (7a, 7b, and 9) may have the same, different, or sets of different diameters (flow channels) depending on the application. If collector tubes 7a and 7b can have different diameters then collector tube 9 has to have a different diameter than at least one of collector tubes 7a and 7b.
Regarding claim 7, DROST (¶¶ 211-212) teaches that heat exchanger collector tubes (6506, 6508, and 6510) can vary in diameter and the diameter is dependent upon the application as understood by a person skilled in the art.
50.	As discussed in ZHOU, MORIMURA, ONAKA, and DROST the diameter of heat exchanger collector tubes is dependent upon application and adjusting collector tube diameters are within the scope of routine optimization for one skilled in the art.
As JIANG teaches R2=R3≤R1and that it is within the level of ordinary skill to adjust R1, and  ZHOU, MORIMURA, ONAKA, and DROST disclose that the size of radius of the collector tubes can be adjusted based upon application, it t would be an obvious matter of design choice to one skilled in the art, before the effective filing date of the Instant claims, modify the sizes diameters of the collector tubes and radius of the bent section in a manner such that they met R3≤R2≤R1≤2R2+A because discovering discovering the optimum or workable size relationship would have been a mere design consideration based on the application, design constraints, and efficiency desired. Such modifications involve routine skill in the art to accommodate the aforementioned requirements.  It has been held that where general conditions of a claim are met, discovering the optimum or workable ranges involves only routine skill in the art. 

Response to Arguments
Applicant’s arguments, see page 7, As per rejections under 35 U.S.C. 102 and 35 U.S.C. 103, filed March 3, 2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 and GAO, JIANG, SCHON, and LEE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569.  The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763